Citation Nr: 1442542	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which reopened a claim of service connection for bilateral hearing loss and denied the underlying claim on its merits.  The Board has recharacterized this issue as noted on the title page to reflect this procedural history.


FINDINGS OF FACT

1.  In a September 1971 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran did not file a notice of disagreement (NOD).

2.  Additional evidence received since the RO's September 1971 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3.  Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post-service year. 


CONCLUSIONS OF LAW

1.  The RO's September 1971 denial of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  Evidence received since the final September 1971 decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).

3.  Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.      38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claim of service connection, no further discussion of VCAA is necessary with regard to whether VA complied with the new and material notice and assistance provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  In any event, the August 2010 notice letter did comply with the provisions of Kent.  

The August 2010 pre-adjudication letter also notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service treatment records (STRs), post-service treatment records, and the Veteran's lay statements are associated with the claims file.  He has not identified any additional records that should be obtained.  The Veteran was provided a VA audiological examination in December 2010.  When VA undertakes to obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2010 VA opinion is adequate as the examiner considered the pertinent relevant evidence, examined the Veteran, and answered the question posed by the AOJ.  Thus, the Board finds that VA's duty to assist has been met.  

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994).

In August 1971, the Veteran filed a claim for service connection for bilateral hearing loss.  The RO denied the claim in September 1971, finding that the Veteran had defective hearing upon enlistment and that there was no evidence that his hearing loss was aggravated during service.  The Veteran did not appeal the RO's decision, and the denial became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

In August 2010, the Veteran submitted a request to reopen his claim of service connection for bilateral hearing loss.  Relevant evidence submitted since the September 1971 rating decision includes a May 2013 opinion from Dr. D.H., a private provider, who found that "[the Veteran's] hearing loss . . . [is] consistent with exposure to Howitzer machine noise."  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for bilateral hearing loss - that this disability may be related to the Veteran's active service.  In tending to substantiate the Veteran's claim by bolstering a necessary element of a claim for service connection (evidence of a nexus), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disability.  Accordingly, the Board finds the additional evidence submitted since the September 1971 decision to be both new and material.  Reopening of the Veteran's claim of service connection for bilateral hearing loss is, therefore, warranted.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disability requires competent evidence of: (1) the existence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2013).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Sensorineural hearing loss is an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable.

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Organic diseases of the nervous system are chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran contends that he has bilateral hearing loss from exposure to Howitzer fire during service.  The Board finds credible the Veteran's account of noise exposure in service, as it is consistent with his duties as an intelligence specialist.  Indeed, the RO has conceded in-service noise exposure.  See May 2012 Statement of the Case.

STRs reveal no issues, complaints, or medical history of ear trouble in-service.  A January 1970 enlistment examination contains an audiogram with the following pure-tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
25
LEFT
5
0
0
--
20

A July 1971 separation examination contains an audiogram with the following pure-tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
20
LEFT
0
0
10
0
30

A subsequent August 1971 audiogram records the following pure-tone thresholds in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
30
LEFT
0
0
10
0
30

The Veteran was afforded a VA audiological examination in December 2010.  The examination contains an audiogram that shows bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  He reported in-service noise exposure from field artillery fire and denied a history of post-service occupational and recreational noise exposure, reporting that his employment had always been in an office setting.  See also July 2012 VA Form 9.  The VA examiner opined that the Veteran's current hearing loss "is not likely" from military noise exposure.  She compared audiograms at entrance and separation and noted that the Veteran's hearing did not decrease more than 10 decibels in any of the ratable frequencies (500 Hertz level through 4000 Hertz level).  According to literature cited by the examiner, a threshold shift can vary as much as 10 decibels from test to test.  

As the first evidence of hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board assigns the VA examiner's opinion significant probative weight because it is based on a thorough and detailed examination of the Veteran and the claims folder, and supported by an adequate and persuasive a rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner discussed the Veteran's history of acoustic trauma in service, the in-service audiograms and cited to medical literature on threshold shifts in support of the opinion.

The May 2013 opinion of Dr. D.H. is entitled to limited probative value.  The doctor determined that the Veteran's hearing loss is "consistent with exposure to Howitzer machine noise."  It does not appear that Dr. D.H. had access to the Veteran's STRs.  The Board acknowledges that claims file review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nonetheless, the doctor's opinion that the Veteran's current bilateral hearing loss is "consistent with" the conceded in-service noise exposure is not supported by additional discussion.  It does not account for the audiograms in service which did not reveal a hearing loss for VA compensation purposes.  It did not explain how acoustic trauma in service resulted in a hearing loss first diagnosed many years after active duty.  There is no citation to supporting treatise evidence or evidence of a thorough review of the Veteran's clinical history.  

The Veteran has asserted that his bilateral hearing loss began in service and has continued since that time.  See August 2010 Statement; September 2011 NOD; July 2012 VA Form 9.  He is competent to state that he sensed that he had defective hearing and his claim is credible.  He filed for compensation for hearing loss almost immediately after service discharge.  However, the Veteran's statements as to onset of hearing loss in service are less probative than the audiograms performed during service which do not reflect the presence of a hearing loss for VA compensation purposes.  They do not reflect a significant decibel shift according to the VA examiner.  While his statements are competent, they are not as convincing as the audiograms recorded during service or the VA medical opinion.  

The Board has considered the Veteran's assertion that there is a causal relationship between his service and his hearing loss.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to defective hearing is commonly known and, therefore, the Veteran's testimony that acoustic trauma in service is related to current hearing loss has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The preponderance of the evidence is against the service connection claim; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


